DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              SARA LLORET,
                                Appellant,

                                    v.

                       MCCORMICK 105, LLC,
                            Appellee.

                              No. 4D21-1028

                          [January 13, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE
19-010125 (11).

  Ricardo Corona, Ricardo M. Corona and Yung Truong of the Corona
Law Firm, P.A., Miami, for appellant.

   Christopher J. Hoertz and Gary M. Singer of the Law Firm of Gary M.
Singer, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.